DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 8/3/20 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2017/0345769, hereinafter, Wang) in view of Pan et al. (US 2015/0162280, hereinafter, Pan.)

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
In regard to claims 1 and 8, in figs. 3-5, for example,  Wang discloses a method of forming conductive lines, comprising:
forming parallel lines from alternating first and second dummy materials 214A and 214B (para [0021] and fig. 2C). The elements 214A and 214B may be replaced to become gates 220A and 220B in the trenches, and some embodiments Wang shows the trench is etched to form gap with dielectric layer 
filling the trenches with conductive material.
Pan, in figs. 4a-4i, discloses an analogous semiconductor device including dielectric layer 404 formed on a substrate 402, gap 418 and trenches 416 formed there with dielectric layer by etching the dielectric, not numbered,  that is formed in the trenches, figs. 4e-4f. Pan further discloses a step of filling the trench and the gap with a conductive material 422 (para [0035] and fig. 4h.) The conductive material further provide electrical connection to external device.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to adapt the steps as taught by Pan in order to take the advantage.
Regarding claim 2, the above combination further comprising forming at least one via through a dielectric layer, wherein the parallel lines (part of layer 422) are formed on top of the dielectric layer. See Pan’s fig. 4i.
Regarding claim 3, the combination further discloses wherein filling the trenches further fills the at least one via. See Pan’s fig. 4i.
Regarding claim 4, the combination further comprising filling the via with the first dummy material before forming the parallel lines. See Pan’s fig 4f.
Regarding claims 5 and 9, the combination further comprising forming a diffusion barrier liner, or seed layer 420 in the at least one via and the trenches before filling the trenches with conductive material. See Pan’s figs. 4g-4h, and para [0034].
Regarding claims 6 and 10, the combination further discloses wherein forming the parallel lines comprises:
forming first lines from the first dummy material;
forming sidewall spacers 216 on the first lines; and
forming second lines from the second dummy material in remaining spaces between the sidewall spacers. See Wang’s fig. 2B and para [0021].
Regarding claims 7 and 11, the combination further discloses wherein etching portions of the parallel lines comprises forming a mask 414 that exposes portions of two adjacent parallel lines. See Pan’s figs. 4d-4e and para [0031].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Reiss et al., US 2009/0239375; Alptekin et al., US 2019/0097016; and Liang et al., US 2014/0209984.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHAN W HA/Primary Examiner, Art Unit 2814